Citation Nr: 1501937	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  07-30 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) for the period prior to March 20, 2013.


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1980 to February 1981, and from May 2005 to June 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  
In August 2011, the Board remanded the issue of entitlement to a TDIU because the issue was intertwined with the outcome of other issues on appeal being remanded for additional development.  Similarly, the Board remanded the issue of entitlement to a TDIU again in January 2013 for the RO to readjudicate the issue after the Board granted service connection for other issues that were on appeal.  In a September 2013 rating decision, the Board denied the issue of entitlement to a TDIU.

The Veteran appealed the September 2013 Board decision to the U.S. Court of Appeals for Veterans Claims (Court).  In June 2014, the Court vacated the September 2013 Board decision on the issue of entitlement to a TDIU, and remanded the claim for action consistent with the directives of a joint motion for remand (JMR).  The JMR was premised on the Board's inadequate statement of reasons and bases for its findings and conclusions.  

During the pendency of the appeal, after receiving separate claims for increased ratings for several service-connected disabilities, in an April 2014 rating decision the RO granted a TDIU for the rating period from March 20, 2013.  The Board has reviewed the physical claims files, as well as the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.
 
The issue of entitlement to a TDIU for the period from June 19, 2008 to November 12, 2010 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the rating period from November 12, 2010 to March 20, 2013, the percentage ratings for the service-connected disabilities meet the minimum combined rating criteria under 38 C.F.R. § 4.16(a) (2014) for eligibility for a TDIU, as service connection is in effect for at least one disability rated at 40 percent with sufficient additional service-connected disabilities such that the combined disability rating is at least 70 percent.

2.  For the rating period from November 12, 2010 to March 20, 2013, the Veteran was unable to obtain (secure) or maintain (follow) substantially gainful employment as a result of service-connected disabilities.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, for the period from November 12, 2010 to March 20, 2013, the criteria for a TDIU have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25, 4.26 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  Given the favorable outcome adjudicated herein, resulting in a grant of a TDIU under 38 C.F.R. § 4.16(a) for the period from November 12, 2010 to March 20, 2013, no further explanation is required as to how VA has fulfilled the duties to notify and assist for this period.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The TDIU rating period from June 19, 2008 to November 12, 2010 is not being adjudicated on the merits in this decision, but is remanded for referral under 38 C.F.R. § 4.16(b); therefore, VCAA analysis is not required at this time regarding adjudication of TDIU for the period from June 19, 2008 to November 12, 2010.

Such bifurcation of the issue permits a grant of benefits for the period where the combined rating percentages are met under 38 C.F.R. § 4.16(a), without delay of this grant of TDIU benefits while awaiting procedural compliance regarding the remainder of the TDIU appeal period under 38 C.F.R. § 4.16(b) for the period for which the service-connected disabilities did not meet the 38 C.F.R. § 4.16(a) combined rating percentage criteria.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (holding that it is permissible to bifurcate a claim and to adjudicate the distinct theories of entitlement separately). 

TDIU Legal Criteria

A claim for a TDIU is, in essence, a claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Norris v. West, 12 Vet. App. 413, 420 (1999); Hurd v. West, 13 Vet. App. 449 (2000).  A TDIU claim is an alternative way to obtain a total disability rating without recourse to a 100 percent rating under the rating schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 116, 118 (1994). 

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. 
§ 3.340(a)(1) (2014).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  
38 C.F.R. § 3.340(a)(2) (2014).

A TDIU may be assigned when the disabled veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, 
(3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. 
§ 4.16(a).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. § 4.3.

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances. See Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  See 38 C.F.R. 
§ 4.17(a) (2014).

TDIU Analysis

The Veteran asserts that he has been unemployed since June 2006 due to service-connected disabilities.  See June 2008 VA Form 21-8940.  The Veteran has attributed the inability to work primarily to service-connected back and left knee disabilities, which have manifested symptoms including painful motion, limitation of motion, fatigue, spasms, and stiffness.  See, e.g., June 2009 VA Form 9; September 19, 2006 VA treatment record; November 2009 VA examination report.

For the period from November 12, 2010 to March 20, 2013, service connection has been in effect for multiple disabilities including a lumbar spine disability, rated at 40 percent disabling; a cervical spine disability, rated at 20 percent disabling; depressive disorder, rated at 30 percent disabling; gastritis, rated at 0 percent disabling (noncompensable); left knee chondromalacia, rated at 10 percent disabling; residuals of right fifth metacarpal bone fracture, rated at 10 percent disabling; hypertension, rated at 10 percent disabling; undiagnosed chest pain, rated at 10 percent disabling; and radiculopathy of the bilateral upper and lower extremities, a total of four disabilities each rated at 10 percent disabling.  Based on the above, the Veteran has a combined disability rating of 90 percent for the period from November 12, 2010 to March 20, 2013.  38 C.F.R. §§ 4.25, 4.26.  As such, the combined schedular rating criteria for consideration of TDIU under 38 C.F.R. § 4.16(a) are met for this period because the Veteran has two or more disabilities with a combined rating of at least 70 percent with one disability rated at or above 
40 percent.  For this reason, application of a TDIU is appropriate so long as the severity of the disabilities rendered the Veteran unable to obtain or maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

After a review of all the evidence, lay and medical, the Board finds that, for the period from November 12, 2010 to March 20, 2013, the evidence is at least in equipoise as to whether the Veteran's service-connected disabilities, alone, rendered him unable to secure (obtain) or follow (maintain) substantially gainful employment.  In the June 2008 VA Form 21-8940, the Veteran indicated unemployment since June 2006 due to service-connected disabilities.  The Veteran completed high school but did not receive any additional education or training after high school.  

The April 2013 VA examination report reflects that the Veteran has worked in small construction since high school, with additional work at a printing company.  In a separate April 2013 VA examination report pertaining to the musculoskeletal disabilities, the VA examiner opined that the Veteran "can only work a sedentary job where he cannot lift more than 10 pounds and cannot bend at the waist repetitively."  The VA examiner also indicated that the Veteran "cannot return to work at a construction job as he used to work."  

The evidence weighing in favor of a TDIU also includes that the assigned disability ratings of 40 percent for the lumbar spine disability, 20 percent for the cervical spine disability, and 10 percent rating for the left knee disability represent a finding of significant impairment of the musculoskeletal system.  The 10 percent disability rating for each of the four radiculopathy disabilities related to the lumbar spine disability further emphasize the impact of the service-connected disabilities on the Veteran's health and functionality.  As the April 2013 VA examiner indicated, the Veteran's musculoskeletal disabilities preclude a career in construction, a field in which the Veteran has worked since high school.  The Veteran has no additional education or career training; however, VA examiners reviewing the other service-connected disabilities in April 2013 indicated that those disabilities - including hypertension, gastritis, chest pain, and depressive disorder - did not interfere with the Veteran's ability secure or follow substantially gainful employment.

Although the evidence does not clearly indicate that the Veteran cannot perform sedentary work, given the Veteran's work history, education level, and combined disability rating of 90 percent, the Board resolves reasonable doubt in the Veteran's favor to find that the service-connected disabilities are of sufficient severity to preclude him from obtaining or retaining gainful employment to warrant a TDIU for the period from November 12, 2010 to March 20, 2013.  38 C.F.R. 
§§ 3.340, 3.341, 4.15, 4.16. 


ORDER

For the period from November 12, 2010 to March 20, 2013, a TDIU is granted.


REMAND

TDIU from June 19, 2008 to November 12, 2010

After a review of the record, the Board finds that the issue of entitlement to a TDIU for the period from June 19, 2008 to November 12, 2010 must be remanded for further development.  The June 19, 2008 date derives from the receipt of the Veteran's claim for a TDIU, as well as the one year period prior to receipt of the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The additional development involves two distinct parts.

First, the record indicates that there is evidence in the RO's possession that has not been associated with the electronic or physical claims file.  The RO's April 2014 rating decision cites evidence including Social Security Administration records, a March 2014 VA Form 21-8940, and a series of VA examination reports from October 2012.  As this evidence may be relevant to the issue of entitlement to a TDIU for the period June 19, 2008 to November 12, 2010, the RO should associate this evidence with the physical claims file or upload the evidence to the electronic file in "Virtual VA" or VBMS, in addition to any other outstanding evidence or temporary files in the RO's possession.

Second, a remand for referral to the Director of Compensation and Pension Service for adjudication of TDIU under 38 C.F.R. § 4.16(b) is warranted.  For the rating period from June 19, 2008 to November 12, 2010, the Veteran has been service connected for multiple disabilities.  For the period from June 19, 2008 to November 6, 2009, the combined disability rating of these service-connected disabilities was 50 percent.  For the period from November 6, 2009 to November 12, 2010, the combined disability rating was 60 percent.  For the entire rating period from June 19, 2008 to November 12, 2010, these disabilities could not be considered "one disability" because not all of the disabilities - to include depressive disorder, a lumbar spine disorder, left knee chondromalacia, residuals of a right fifth metacarpal bone fracture, hypertension, hypertensive retinopathy, and gastritis - affected one or both upper extremities,  resulted from a common etiology or a single accident, were incurred in action, or were incurred as a prisoner of war.  See 38 C.F.R. § 4.16(a).  Because these service-connected disabilities did not have a combined disability rating of 70 percent or more for the rating period from June 19, 2008 to November 12, 2010, and because the service-connected disabilities did not constitute "one disability" ratable at 
60 percent or more, as required for consideration under 38 C.F.R. § 4.16(a), the appeal for a TDIU for the rating period from June 19, 2008 to November 12, 2010 may be considered only under 38 C.F.R. § 4.16(b).  

Although the Board may not assign an extraschedular rating in the first instance because the authority for doing so is vested in a particular VA official, the Director of the Compensation and Pension Service, the Board may consider whether remand to the RO for referral to those officials is warranted.  See 38 C.F.R. § 4.16(b) (where the schedular standards of 38 C.F.R. § 4.16(a) are not met, rating Boards should submit the case to the VA Director of Compensation and Pension service for extraschedular consideration); see also VAOPGCPREC 6-96.

In light of the evidence of record (discussed in detail above) regarding the occupational effect of the Veteran's service-connected disabilities, particularly the lumbar spine disability, the Board finds that the issue of entitlement to a TDIU for the period from June 19, 2008 to November 12, 2010, under 38 C.F.R. § 4.16(b), should be referred to the Director of Compensation and Pension Service for adjudication.  For these reasons, the Board finds that a remand for this referral is warranted. 

As indicated, such bifurcation of the issue of TDIU based on different periods in this case permits a grant of TDIU benefits under 38 C.F.R. § 4.16(a) to which the evidence that is of record shows the Veteran is entitled, without delay of this grant of benefits awaiting compliance with procedural adjudication of the remainder of the TDIU appeal under 38 C.F.R. § 4.16(b) for the period for which the service-connected disabilities did not meet the combined rating percentage criteria.  See Locklear v, 24 Vet. App. 311; Tyrues, 23 Vet. App. at 178-79.

Accordingly, the issue of entitlement to a TDIU for the remaining period from June 19, 2008 to November 12, 2010 under 38 C.F.R. § 4.16(b) is REMANDED for the following action:

1.  Associate any outstanding records at the RO with either the physical claims file or upload any such records to the electronic files on "Virtual VA" or VBMS.  The outstanding records should include the Social Security Administration records, the March 2014 VA Form 21-8940, and copies of the VA examination reports from October 2012, as well as any other evidence or temporary files in the RO's possession not currently associated with the physical or electronic claims files.

2.  Refer the issue of entitlement to a TDIU for the period from June 19, 2008 to November 12, 2010 to the VA Under Secretary for Benefits or the VA Director of the Compensation and Pension Service for adjudication under 38 C.F.R. § 4.16(b) (multiple service-connected disabilities with a combined disability rating less than 
70 percent).

3.  After adjudication of the issue of entitlement to a TDIU for the period from June 19, 2008 to November 12, 2010 under 38 C.F.R. § 4.16(b) by the VA Under Secretary for Benefits or the VA Director of the Compensation and Pension Service, if the benefit sought is not granted, the Veteran should be furnished a supplemental statement of the case, and should be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


